4ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
	The AFCP 2.0 submission, amendment, and remarks of 7 February 2022 are entered.
	Claims 1-24 and 37 have been canceled and claims 25-36 are pending and being examined on the merits.
	The rejection of claims 25-37 under 35 U.S.C. 112(a) for lack of written description is withdrawn in light of the amendment filed 7 February 2022

Reasons for Allowance
Claims 25-36 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not recognize that the claimed peptide D-Arg-2’,6’-Dmt-Lys-Phe-NH2 has any impact on treatment of diseases or conditions characterized by reduction of function, decreased expression levels of, or a deficiency in COL4A3 gene. The base compound was known in the prior art, see e.g. Szeto H Br. J. Pharmacol. 171:2029-2050, published 28 March 2014, in particular Figure 4. However, nothing from Szeto or other prior art references indicated that the peptide would have any impact on diseases or 
The specification reasonably demonstrates that the peptide does impact such diseases in a specific model of a COL4A3 knockout (see e.g. Example 3). The Examiner finds that this model reasonably satisfies 35 U.S.C. 112(a).
Therefore, the claimed method is novel and unobvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY J MIKNIS whose telephone number is (571)272-7008.  The examiner can normally be reached on M-F 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on (571) 270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/ZACHARY J MIKNIS/Patent Examiner, Art Unit 1658 

/SUDHAKAR KATAKAM/Primary Examiner, Art Unit 1658